—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Schmidt, J.), dated March 15, 1999, which granted the motion of the defendants Catholic Medical Center of Brooklyn and Queens, Inc., and Andrew Horner, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the respondents were entitled to summary judgment dismissing the complaint insofar as asserted against them (see, Zaslavskay v Twine, 249 AD2d 466; Perez v Brux Cab Corp., 251 AD2d 157). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.